Citation Nr: 1512913	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  14-42 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for alcoholism, to include as due to a low back disability and/or right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1955 to December 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the VA Regional Office (RO) in North Little Rock, Arkansas.  

The Board notes that on his November 2014 VA Form 9, the Veteran requested a Board videoconference.  The hearing was scheduled for March 2015.  However, the Veteran was determined to be a no-show for that hearing.  To date, he has not requested a new Board hearing. Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014). Also, the Veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2014). The Veteran's field representative will have an opportunity on remand to submit additional arguments.

This claim was processed using VBMS.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2011 to September 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2010 statement, the Veteran reported that he injured his back in service when he jumped out of a C-47 after it landed.  The Veteran also reported that he hurt his low back and right knee when he fell off of a garbage truck.  He also reported that he injured his right knee again playing football in-service and after a fall while bowling in-service.  The Veteran also reported seeking treatment for his low back shortly after service.  He reported that his right knee bothered him for many years but his back pain received more attention.  The Veteran also asserted that his alcoholism is due to the pain from his low back and right knee.   

In regards to the Veteran's claims for a low back disability and right knee disability, the Veteran is currently diagnosed with osteoarthritis of the right knee and spondylosis of the lumbar spine as illustrated by the Veteran's VA Active Problems list.  

The Board notes that the Veteran's service treatment records have been deemed fire related and in September 2010, the RO made a formal finding of unavailability.  The Board notes that the case law does not lower the legal standard for proving a claim for service connection, but rather VA has a heightened obligation to assist the Veteran in the development of his claims. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

In January 2012, the Veteran's brother reported that he visited the Veteran in the mid-1950s and the Veteran reported that his back and leg hurt.  In a February 2013 statement, the Veteran's brother in law reported that he was aware that the Veteran had problems with his back and knee while he was in service and after service.  

As the Veteran has current diagnoses, and there is lay evidence of in-service incidents, and lay evidence of symptoms after service, and the service treatment records are missing through no fault of the Veteran, the Board finds that the Veteran should be afforded a VA examination to assist in substantiating his claims.  

In regards to the Veteran's claim of alcoholism secondary to a low back disability and/or right knee disability, the Board notes that pursuant to 38 U.S.C.A. §§ 105, 1110, and 1131 (West 2014), "no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs."  The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A claimant may be compensated for a substance abuse disability only "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  

Here, the Veteran submitted lay statements from his wife and sibling that the Veteran was admitted for alcohol treatment in 1985.  Additionally, VA treatment records show that in May 2011 the Veteran reported that he quit drinking alcohol six years prior.  As such, if an only if, the Veteran's low back and/or right knee disability are deemed related to service, the Veteran should be afforded a VA examination to determine the nature and etiology of his alcoholism.  

Finally, the Board notes that the Veteran has reported that he has attempted to obtain past treatment records for his claimed disabilities; however, the Veteran has reported that these records are not available as the facilities no longer stored the records.  Therefore, the Board finds that additional attempts to obtain these records are not necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability and right knee disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should diagnose all current low back and right knee disabilities.  If there are different diagnoses than those of record, to include osteoarthritis of the right knee and spondylosis of the lumbar spine (VA Active Problems list), the examiner should attempt to reconcile the diagnoses.  

The examiner is advised that the Veteran's service treatment records are missing.  Thus, assuming that the Veteran's reports of the in-service fall from a C-47, the in-service fall from a garbage truck, the in-service injury during a football game, and an in-service fall during bowling are true, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed low back and/or right knee disabilities are consistent with the nature of the reported in-service injuries.   

All opinions must be supported by a clear rationale. If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 



2. If, and only if, the Veteran's low back disability and/or right knee disability are deemed to be related to service, schedule the Veteran for VA examination by a psychiatrist or psychologist to determine the nature and etiology of his alcoholism. The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcoholism was (1) caused by, or (2) aggravated by the Veteran's low back and/or right knee disability.  If aggravation is shown, the examiner should quantify the degree of aggravation due to the low back and/or right knee disability, if possible.  All opinions must be supported by a clear rationale.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




